McGregor, P. J.
(dissenting). Having carefully considered the majority opinion in this matter, I find myself unable to concur therein.
As the majority opinion acknowledges, this Court has broadly construed an insurance policy provision defining "occupying” as being "in or upon, entering into or alighting from” an automobile to include a passenger who had exited from a friend’s car and was bending over the trunk at the time of a fatal accident. Collins v Motorists Mutual Insurance Co, 36 Mich App 424; 194 NW2d 148 (1971). Indeed, the prevailing opinion indicates that, had plaintiff in this case been in physical contact with the disabled vehicle at the time of the accident, he would be deemed an occupant for purposes of the insurance policy presently under consideration.
Thus, the pivotal question becomes whether plaintiff’s lack of physical contact with the disabled automobile at the time of the accident deprives him of the status of an occupant even though the evidence indicated that plaintiff had been in the car immediately prior to the accident, had exited for the limited purpose of assisting in its repair, and intended to resume his journey directly thereafter. Once the validity of the Collins interpretation of occupant is assumed, the problem obviously becomes a question of determining which of those persons outside the passenger compartment of the automobile are to be considered occupants. The majority’s physical contact requirement seems to me less analytically appropriate than the "continuity of action” test urged by plaintiff and employed by the trial court. Most basically, an injured party’s physical contact with a vehicle at the time of the mishap is an entirely fortuitous circumstance having no consistent relationship with the intended use of the vehicle as a mode of *48transportation. I also note that the appellee was in contact with the automobile at the time of his injury. Conversely, the continuity of action test stresses the intention of the injured party with respect to the continued use of the automobile. Collins itself emphasizes that the decedent had been within the car shortly before the accident. This, in my view, indicates that antecedent activities on the part of the injured person are relevant in determining whether he was an occupant at the time of the accident. By adding to these antecedent activities the intention of the injured party respecting the continued use of the automobile, we arrive at the continuity of action test. This test is, in my opinion, a more rational method of determining occupancy.
I would affirm.